     Case 1:18-cv-04312-SJF-AKT Document 16 Filed 11/13/19 Page 1 of 1 PageID #: 40


                         CIVIL CAUSE FOR STATUS CONFERENCEF 1 L F. o
                                                                                  IN us<:•:-~, c=~1c_E
                                                                            U.S. Dif   t,~T c,:_;R \ =.0.N.Y.



     BEFORE: JUDGE FEUERSTEIN                                                *     NOV 1.J 2019           *
                                                                             LONG ISLAND OFFICE

     DATE: November 13, 2019                                             TIME: 30 minutes


     CASE NUMBER:          1: 18-cv-04312-SJF-AKT

     CASE TITLE:           Self Initiated Living Options, Inc. et al v. Long Island Rail Road Company et al


     PLTFFS ATIY:             James Bahamonde
                     X present                not present


                              present                 not present


     DEFTSATIY:            Kevin McCaffi-ey
                           x present                  not present


                              present                 not present


     COURT REPORTER:                      COURTROOM DEPUTY: Bryan Morabito

     OTHER:

     X      CASE CALLED.

            ARGUMENTHEARD/CONTDTO_ _ _ _ __

            DECISION:      ORDER(S) SIGNED I ENTERED ON THE RECORD/ RESERVED.

     OTHER: An in-person status conference is scheduled before Judge Feuerstein on 12/19/2019 at 11:15

     am.




\.
